  Case 19-42563              Doc 45            Filed 09/18/19 Entered 09/18/19 13:19:26     Desc Main
                                                 Document     Page 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA


 In re:                                                              Chapter 11

 IMPORT SPECIALTIES INCORPORATED                                     Case No. 19-42563
 D/B/A HEARTLAND AMERICA,

                                Debtor.


    AMENDED ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL


          This case is before the Court on the Debtor’s expedited motion for an order authorizing the

use of cash collateral. Based on the motion, the agreement of the parties, and the file,

          IT IS HEREBY ORDERED:

          1.       The Debtor’s request for expedited relief is granted.

          2.       The Debtor is authorized, subject to the terms herein, to use cash collateral in which

Charter Bank has an interest through September 26, 2019.

          3.       The Debtor’s use of cash collateral is subject to the following terms:

                   (a)        The Debtor will use cash to pay ordinary and necessary business expenses
                              for the items and such use will not vary materially from that provided for in
                              Exhibit B attached to the Debtor’s president’s declaration (Docket No. 16),
                              except for variations attributable to expenditures specifically authorized by
                              Court Order.

                   (b)        The Debtor will grant Charter Bank replacement liens, to the extent of the
                              Debtor’s use of cash collateral, in post-petition inventory, accounts,
                              equipment, and general intangibles, with such lien being of the same
                              priority, dignity, and effect as their respective pre-petition liens. These
                              replacement liens are deemed to be granted, effective and perfected without
                              any further act by any party. However, Charter Bank will not have any liens
                              on any Chapter 5 causes of actions.

                   (c)        The Debtor will carry insurance on its assets.

                   (d)        The Debtor will provide Charter Bank with such reports and documents as
                              they may reasonably request.

   NOTICE OF ELECTRONIC ENTRY AND
   FILING ORDER OR JUDGMENT
   Filed and Docket Entry made on 09/18/2019
   Lori Vosejpka, Clerk, by LH
  Case 19-42563      Doc 45     Filed 09/18/19 Entered 09/18/19 13:19:26            Desc Main
                                  Document     Page 2 of 2


              (e)    The Debtor will afford Charter Bank the right to inspect the Debtor’s books
                     and records and the right to inspect and appraise any part of their collateral
                     at any time during normal operating hours and upon reasonable notice to
                     the Debtor and its attorneys. For all bank accounts held outside of Charter
                     Bank, on Monday of each week, the Debtor shall provide Charter Bank with
                     a written transactional history which discloses and describes all transactions
                     and activity within the account during the previous week, or, alternatively,
                     shall provide Charter Bank with online access to view such banking
                     transactions.

              (f)    The Debtor’s permitted use of cash collateral will cease if:

                     (i)      The Debtor defaults in performance of any obligation hereunder;

                     (ii)     Charter Bank gives notice of such default to the Debtor and its
                              counsel; and

                     (iii)    Such default is not cured within seven business days from the date
                              of receipt of the notice.

        4.    By entering this Order, the Court is not deciding the issues raised by Charter Bank

or by the Committee of Unsecured Creditors at Docket Nos. 34, 35 and 40. Those issues will be

taken up by the Court on September 26, 2019, at 11:00 a.m.




Dated: September 18, 2019
                                                    /e/ Kathleen H. Sanberg
                                                    _________________________________
                                                    Kathleen H. Sanberg
                                                    United States Bankruptcy Judge
17933411v2
